Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 21-39 are pending in the current application.
2.	This application is a CON of 16/601,431 10/14/2019 PAT 11071729; 16/601,431 is a CON of 14/817,676 08/04/2015 ABN; 14/817,676 is a CON of 13/803,267 03/14/2013 PAT 9132122; 13/803,267 is a CON of 12/677,618 06/03/2010 PAT 9114138; 12/677,618 is a 371 of PCT/EP2008/007551 09/12/2008 and claims priority to EP 07116390.1 09/14/2007.
Response to Restriction Election
3.	Applicant’s election of group I and the species,


    PNG
    media_image1.png
    155
    281
    media_image1.png
    Greyscale

in the reply filed on November 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 37-39 read on the elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,114,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of claim 1 of the patent while narrower, having only an unsubstituted phenyl as Ar, embraces the compounds of the instant claims where Ar is unsubstituted phenyl.  This includes the second species in claims 38 and 39.  Claim 7 lists the compound specifically and claim 8 is drawn to a pharmaceutical composition thereof.  The method claims 9-11 could not be practiced without the compound of the instant claims since they are drawn to this same species.
5.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,132,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of method claim 1 of the patent while more narrow having only an unsubstituted phenyl as Ar, embraces the compounds of the instant claims where Ar is unsubstituted phenyl.  This includes the second species in claims 38 and 39.  Claim 7 lists the compound specifically and claim 8 is drawn to a pharmaceutical composition thereof.  The method claims could not be practiced without the compound of the instant claims since they are drawn to this same species.
6.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4 of the patent while more narrow are drawn to the elected species, the first compound in claims 38 and 39.  The method claims 5-20 could not be practiced without the compound of the instant claims since they are drawn to this same species.
7.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,114,138 further in view of Wakefield, Basil “Fluorinated Pharmaceuticals" Innovations in Pharmaceutical Technology 2003, 74, 76-78 (cited on the IDS) and Imogai WO 2007104783 A2 (US equivalent is US PGPub 20100166655 A1, all cited on the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of claim 1 of the patent while are drawn to unsubstituted phenyl as Ar as discussed above.  The instant claims, including the elected species, are also drawn to the fluorinated congeners where R4 is halogen and the halogen is F.  The difference between the elected species is two fluorine atoms.  The bioisosteric replacement of H with F, was well known at the time the invention was made as shown by Wakefield. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".   The experienced medicinal chemist would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry. Wakefield on page 76 gives a three-fold motivation to fluorinate compounds:  "Three general answers may be given: a) the fluoro-organic compound has inherent biological activity; b) the introduction of fluorine into a biologically active compound improves its pharmacological properties; and c) what has been described as 'patent jumping'"  and further that "fluorinated compounds usually have a sufficient similarity in size and shape to their non-fluorinated analogues to fit a given enzyme receptor, so that they tend to have similar inherent biological activity."  Wakefield also suggests that the artisan of ordinary skill would easily find techniques for their preparation (see the subtitle and pages 77 and 78).  
	Finally the choice of the difluorophenyl group is pointed to by the teaching of Imogai, who uses difluoro phenyl compounds in a number of substituted derivatives in this same research area;  see for instance compound 2-052, 2-051 and 2-045 on page 115. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made."
8.	Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,132,122 further in view of Wakefield, Basil “Fluorinated Pharmaceuticals" Innovations in Pharmaceutical Technology 2003, 74, 76-78 and Imogai WO 2007104783 A2 (US equivalent is US PGPub 20100166655 A1, all cited on the IDS) . Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of claim 1 of the patent while are drawn to unsubstituted phenyl as Ar as discussed above.  The instant claims, including the elected species, are also drawn to the fluorinated congeners where R4 is halogen and the halogen is F.  The difference between the elected species is two fluorine atoms.  The bioisosteric replacement of H with F, was well known at the time the invention was made as shown by Wakefield. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".   The experienced medicinal chemist would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry. Wakefield on page 76 gives a three-fold motivation to fluorinate compounds:  "Three general answers may be given: a) the fluoro-organic compound has inherent biological activity; b) the introduction of fluorine into a biologically active compound improves its pharmacological properties; and c) what has been described as 'patent jumping'"  and further that "fluorinated compounds usually have a sufficient similarity in size and shape to their non-fluorinated analogues to fit a given enzyme receptor, so that they tend to have similar inherent biological activity."  Wakefield also suggests that the artisan of ordinary skill would easily find techniques for their preparation (see the subtitle and pages 77 and 78).  
	Finally the choice of the difluorophenyl group is pointed to by the teaching of Imogai, who uses difluoro phenyl compounds in a number of substituted derivatives in this same research area;  see for instance compound 2-052, 2-051 and 2-045 on page 115. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made."
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625